FILED
                           NOT FOR PUBLICATION                                 NOV 22 2016

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


FIDEL H. PAJARILLO,                              No. 13-17155

              Plaintiff-Appellant,               D.C. No. 2:09-cv-00078-LDG-
                                                 GWF
 v.

COUNTRYWIDE HOME LOANS INC;                      MEMORANDUM*
et al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Lloyd D. George, District Judge, Presiding

                          Submitted November 16, 2016**

Before:      LEAVY, BERZON, and MURGUIA, Circuit Judges.

      Fidel H. Pajarillo appeals pro se from the district court’s judgment

dismissing his action alleging, among other claims, wrongful foreclosure. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal for failure to state a claim under Federal Rule of Civil Procedure

12(b)(6), and may affirm on any ground supported by the record. Thompson v.

Paul, 547 F.3d 1055, 1058-59 (9th Cir. 2008). We affirm.

      Dismissal of Pajarillo’s action was proper because Pajarillo failed to allege

facts sufficient to show that he was not in default on his loan. See In re Mortg.

Elec. Registration Sys., Inc., 754 F.3d 772, 785 (9th Cir. 2014) (“Nevada law

requires that a trustor or mortgagor show a lack of default in order to proceed with

a wrongful foreclosure claim.”).

      Contrary to Pajarillo’s contentions, the district court correctly determined

that Pajarillo’s note and deed of trust were reunified by the August 2011

assignment of the deed of trust and note. See Edelstein v. Bank of N.Y. Mellon, 286

P.3d 249, 258 (Nev. 2012) (“MERS, as agent for [the original lender] and its

successors and assigns, had authority to transfer the note on behalf of [the original

lender] and its successors and assigns.”).

      Appellees’ request for judicial notice, filed on June 6, 2014, is denied.

      Pajarillo’s motion to remand, filed on October 27, 2015, is denied.

      AFFIRMED.




                                             2                                    13-17155